DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 12/28/2020. Claims 1-17 remain pending in this application.

Allowable Subject Matter
	Claims 1-17 are allowed.  The following is an examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claim 1-17 is the inclusion of the limitations, in all of the claims which is not found in the prior art references, of “determine, based on the obtained blood glucose measurements and the blood glucose times associated with the time of measuring each blood glucose measurement from the blood glucose meter, an average number of times blood glucose measurements of the patient that were obtained from the blood glucose meter per day within the specified date range; and display, in the graphical user interface, a first information window including quantitative information associated with the average number of times blood glucose measurements of the patient that were obtained from the blood glucose meter per day within the specified date range.”. 
The prior art teach “Glycemic urgency assessment and alerts interface” (See Rack-Gomer, US 2015/0289823 A1), “Customizable context and user-specific patient referenceable medical database” (See Reiner, US 2014/0324469 A1), “Interface for a medical device system” (See Conley, US 6415175 B1). However, the prior art (and the combination of Rack-Gomer and Reiner) fails to teach “determine, based on the obtained blood glucose measurements and the blood glucose times associated with the time of measuring each blood glucose measurement from the blood glucose meter, an average number of times blood glucose measurements of the patient that were obtained from the blood glucose meter per day within the specified date range; and display, in the graphical user interface, a first information window including quantitative information associated with the average number of times blood glucose measurements of the patient that were obtained from the blood glucose meter per day within the specified date range.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626